Citation Nr: 0910984	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Z.W.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2006 for further development.  


FINDINGS OF FACT

1.  A lumbar spine disability was not manifested during the 
Veteran's active duty service or for several years after 
service, nor is it otherwise related to service.

2.  A thoracic spine disability was not manifested during the 
Veteran's active duty service or for several years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2. A thoracic spine disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2001.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in July 1997, July 1999, May 2003, 
March 2004, and April 2008; obtained medical opinions as to 
the etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In March 2004, the Veteran testified (at an RO hearing) that 
he was in a motor vehicle accident in 1994.  He stated that 
he was riding in the back of a two and a half ton truck 
("deuce and a half").  It collided with another deuce and a 
half; and the Veteran's vehicle was thrown on its side for 
100-150 feet.  He stated that he was not treated for back 
pain at that time.  He also testified that in 1995, he was in 
a government van that hit some black ice.  He stated that the 
vehicle skidded off the road, and when it hit the median, it 
flipped over four or five times.  He testified that he was 
pinned in the vehicle and couldn't get out because the roof 
was crushing down all the way to the back seat where he was 
sitting.  He stated that he was treated for back pain and 
issued muscle relaxers.  He testified that since then (1995) 
he has had constant pain in his back that radiates from the 
middle of his back to the low back.  He stated that no x-rays 
or MRIs were taken at that time; but that he sought treatment 
from January 1995 to November 1997 (at which time he was 
discharged).  The treatment consisted of medications.  He 
stated that his first post service treatment was in 1998 or 
1999, where he was diagnosed with disc changes.  

The service treatment records substantiate the fact that in 
July 1994, the Veteran was involved in an accident in which a 
2 1/2 ton truck rolled over while he was in the back of it.  
However, the treatment report states that that the Veteran's 
only complaints were of mild left knee pain and right 
Achilles pain.  There were no complaints of back or neck 
pain.  Examination of the Veteran's back revealed full range 
of motion.  There was no tenderness to palpation.  

The service treatment records also reflect that the Veteran 
was in a motor vehicle accident in January 1995.  He retained 
full range of motion; but there was tenderness to palpation, 
as well as L3-L4 paravertebral muscles spasms.  He was 
assessed with low back pain secondary to a motor vehicle 
accident.  He was placed on pain medications.  There is no in 
service evidence of treatment after February 1995.  

The Veteran underwent a VA examination in July 1997.  He 
complained of cervical and upper back pain that is 
intermittent and aggravated by heavy lifting.  Upon 
examination, there was reduced range of motion of the 
cervical spine (for which the Veteran is already service 
connected).  He was diagnosed with "Low back pain, not 
seen" and "thoracic pain secondary to [cervical pain]."  
The examiner recommended x-rays, which revealed a normal 
thoracic spine.  

The Veteran underwent an outpatient examination in May 1999.  
In regards to the musculoskeletal examination, the Veteran 
denied joint aches or muscle weakness.  There is no 
indication of back pain.  

The first post service evidence of treatment consists of a 
June 1999 treatment note.  It states that the Veteran 
complained of back pain "onset three weeks ago on arising."  
The Veteran apparently thought that he had slept on it wrong.  
The pain was relieved by lying down and was worse upon 
getting up; but was constant throughout the day.  The report 
states that the Veteran "denies any activities out of 
ordinary or trauma.  Thinks it may residual from service."     

The Veteran underwent a VA examination in July 1999.  The 
only findings and diagnoses pertained to the Veteran's 
cervical spine.  

The Veteran underwent a VA examination in May 2003.  The 
examiner stated that the claims file was extensively 
reviewed.  The Veteran complained of disabilities to his 
cervical and thoracic spines, as well as a low back 
disability.  He rated the lumbosacral pain at a 5/10.  It 
increases with certain positions of sleep, walking more than 
50-75 feet, sitting or standing more than 10 minutes, driving 
more than 20 minutes, twisting, turning, bending, or lifting 
more than 20 pounds.  A thorough examination yielded a 
diagnosis of "Minimal degenerative (NOT post-traumatic) 
changes to the lower thoracic and lumbosacral spines without 
objective evidence of lower extremity radiculopathy or 
spasm."  [Emphasis in original].  The examiner stated that 
"there is no documentary, historical, or objective physical 
or radiographic evidence to suggest or support a causal 
relationship between the Veteran's mid and lower back 
conditions and his service connected neck condition.  The 
changes evident on x-rays of the cervical, thoracic, and 
lumbar spines are of a degenerative rather than post-
traumatic nature and do not correlate with the mechanism of 
injury provided by the Veteran and documented in his case 
file."  Finally, the examiner noted that the Veteran's case 
was discussed with Dr. R.W. (an orthopedic surgeon) who 
concurred with the examiner's findings.     

The Veteran underwent another VA examination in March 2004.  
The examiner reviewed the claims file in conjunction with the 
examination; and he noted that the Veteran had been involved 
in motor vehicle accidents in 1994 and 1995.  The Veteran 
complained of low back pain that rated an 8/10 in severity.  
Upon examination, the Veteran had reduced range of motion due 
to pain.  He had normal lumbar tone, no scoliosis.  The 
examiner diagnosed the Veteran with "Degenerative joint 
disease of thoracic and lumbar spine, moderate symptoms, 
slight progression.  These are not thought to be related to 
the service trauma."  

The Veteran underwent yet another VA examination in April 
2008.  The examiner reviewed the claims file in conjunction 
with the examination.  The examiner opined that it is less 
likely than not that the Veteran's lumbar and thoracic spine 
disabilities were related to service, or were caused or 
aggravated by a service connected disability.  He opined that 
it is more likely that the thoracolumbar spine disability is 
related to chronic degenerative changes associated with 
aging.  

The Board notes that the Veteran has submitted statements 
from Drs. S.M. and S.M.C.  The March 2004 statement from Dr. 
S.M. states in toto that "I have reviewed the service 
medical records of [the Veteran] and it is my opinion that 
the present lower and upper back are at least likely as not 
to be related the motor vehicle accident he was involved in 
while on active duty.  He was treated for pain in his back 
according to these records.  This type of injury can and does 
cause the type problems he now suffers with his upper and 
lower back."  The RO, in conjunction with the Board's 
January 2006 Remand, contacted Dr. S.M. in order to clarify 
the extent to which Dr. S.M. was familiar with the Veteran's 
claims file and whether she had examined the Veteran himself.  
Dr. S.M.'s office submitted a February 2006 response in which 
she stated that the Veteran is not her patient.  The office 
instructed the RO to send the request to the proper 
physician.  A December 2008 response (authored by Dr. G.A.S. 
and acknowledged by Dr. S.M.) states that Dr. S.M. was the 
Veteran's primary care physician from February 2001 to 
November 2003.  However, it stated that she had not reviewed 
the claims file or offered any opinion regarding the 
Veteran's claimed spine condition.  

The June 2004 statement from Dr. S. M.C. states in toto: "It 
is my opinion that the minor changes of the thoracic and 
lumbar spines of [the Veteran] is more likely than not to be 
related to a motor vehicle accident on January 5, 1995 and 
favoring of the right ruptured Achilles tendon, which was 
caused by a prior motor vehicle accident on July 16, 1994, 
causing his back to be out of gait.  The records show that 
his neck was injured in the accident of 1994 and has 
spondylosis.  It was injured again in the accident of 1995.  
These service medical records clearly show decreased range of 
motion in the thoracic and lumbar spine with paravertebral 
muscle spasms of the L3-L4.  These records also show that he 
again injured his neck and lower back when he was on a detail 
on January 10, 1995, just five days after the accident.  He 
was given physical therapy and given instructions on how to 
care for his back at home.  He has a long history of back 
problems since discharge.  The accidents coupled with the 
favoring of his right Achilles tendon would create the 
degenerative changes found in his thoracic and lumbar 
spine."    

However, when the RO contacted Dr. S.M.C. in order to clarify 
the extent to which he was familiar with the Veteran's claims 
file and whether he had examined the Veteran himself, he 
stated (in March 2007) that "I do not see any information to 
indicate that I have seen this patient for compensation-
pension."  Furthermore, there are no medical records 
reflecting that Dr. S.M.C. ever treated the Veteran.   

The Board acknowledges that there are conflicting medical 
opinions regarding the etiology of the Veteran's thoracic and 
lumbar spine disabilities.  The Court has held that the Board 
must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the May 2003, March 2004, and April 2008 VA 
medical opinions over the opinions of Drs. S.M. and S.M.C.  
The Board notes that the May 2003, March 2004, and April 2008 
VA examiners indicated that they had access to the Veteran's 
claims file and that they had reviewed the file in 
conjunction with the examination.  Moreover, they fully 
discussed the Veteran's history as part of their reports.  
There is no indication that Drs. S.M. and S.M.C. had access 
to the claims file.  The fact that they didn't have access to 
the claims file would not be so significant if their medical 
opinions had reflected a familiarity with the Veteran's 
history.  The opinion of Dr. S.M. indicates that she reviewed 
the Veteran's service treatment records; but there is no 
indication that she was familiar with any post service 
treatment of lack thereof.  Moreover, her opinion is 
supported by no rationale except to state that the Veteran 
injured his back in service.  There is no explanation as to 
why the in service injury is more likely than not the cause 
of the current disability.  There is no explanation for the 
fact that there is no evidence of treatment from February 
1995 to June 1999.  There is also no indication that she was 
aware that when the Veteran originally sought post service 
treatment (in June 1999), he complained of pain of an onset 
of "three weeks ago on arising;" and that he specifically 
denied "any activities out of the ordinary or trauma." 
[Emphasis added].  

The opinion of Dr. S.M.C. was somewhat more thorough in that 
he discussed the Veteran's service treatment records.  
However, like Dr. S.M., he failed to indicate that he was 
familiar with the Veteran's post service treatment records.  
He simply stated that "[The Veteran] has a long history of 
back problems since discharge."  Also like Dr. S.M., he 
failed to explain why there is no evidence of treatment from 
February 1995 to June 1999; the fact that in June 1999 the 
Veteran complained of pain of three weeks duration; and the 
fact that he specifically denied trauma.

On the other hand, the May 2003, March 2004, and April 2008 
VA examiners discussed not only the Veteran's service 
treatment records, but his post service records including MRI 
findings and x-ray findings that showed no post traumatic 
changes to the Veteran's spine.  They also discussed the 
physical findings shown on examination, including range of 
motion testing.  

The Board notes that the opinions of Drs. S.M. and S.M.C. are 
also called into question by the fact that Drs. S.M. and 
S.M.C. were unable to clarify their opinions or offer any 
further rationale upon request.  To the contrary, Dr. S.M.'s 
office acknowledged that she never examined the Veteran for 
compensation and pension purposes and that never rendered an 
opinion regarding the Veteran's back.  Likewise, the Board 
does not find any evidence that Dr. S.M.C. ever treated the 
Veteran; and he specifically stated that "I do not see any 
information to indicate that I have seen this patient for 
compensation-pension."  
   
For the foregoing reasons, the Board finds that the opinions 
of the May 2003, March 2004, and April 2008 VA examiners are 
more probative than those of Drs. S.M. and S.M.C.  As such, 
the preponderance of the evidence weighs against the claim.  

The Board also acknowledges the lay statements submitted by 
Z.A.W., J.M.W., and E.H.  Z.A.W. claims that she has known 
the Veteran since 1995 and that the Veteran has always 
complained of back pain.  The Board notes that this conflicts 
with the June 1999 treatment report in which the Veteran 
complained of pain with an onset time of three weeks ago.  
J.M.W. and E.H. claimed to have known the Veteran since 2001 
and they stated that he has always had back pain.  The Board 
notes that the fact that the Veteran has a back disability is 
not the issue.  The sole issue is whether that back 
disability is related to service.  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran or any of the lay witnesses 
possesses a recognized degree of medical knowledge that would 
render their opinions on medical diagnoses or causation 
competent.  Therefore, the Board may not rely on these 
recollections to provide the necessary nexus between service 
and current disability.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for lumbar spine and thoracic 
spine disabilities must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


